Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 17, 19, 20 iare rejected under 35 U.S.C. 103 as being unpatentable over Tahiro JP 2016064010A (translation attached in the previous Office Action dated 12/17/2021) in view of Powles et al. (US 5,330,443, hereinafter Powles).

Regarding Claim 1, Tashiro teaches a photoacoustic image generation apparatus comprising [see paragraph 40]: a processor configured to generate a photoacoustic image based on a detection signal [see paragraph 106, “The ultrasound unit ‘12’ typically includes a processor, a memory, a bus, and the like” wherein it is clear the processor would generate the photoacoustic image”] acquired by detecting a photoacoustic wave [see paragraph 36, “the probe ‘11’ detects the photoacoustic wave”; Fig. 3] emitted from a tip portion of an insert (15) inserted into a subject using an ultrasound probe [see paragraph 32; puncture needle ‘15’, “a photoacoustic wave is generated at the tip of the puncture needle”]; and respond to a predetermined trigger [see paragraph 58, “when it is detected that the inner needle has been pulled out”] to cause storage to store position information of the tip portion on the photoacoustic image for each trigger [see paragraph 46, “the image output means ‘26’ superimposes on the reflected image an image obtained by superimposing the photoacoustic image generated at the time before the detection of the inner needle being pulled out”, since the tip is shown in the ‘photoacoustic image’, it is considered to be position information; also see paragraph 48, “When the insertion and removal detection means 30 detects that the inner needle has been pulled out, the image recording means 32 records an ultrasonic image in the storage unit ‘34’”] during a step of collecting a cell of the subject at the tip portion of the insert in cytology [see paragraph 4, “collection of a cell” and a “cytologyneedle” and paragraph 104, “collection unit for suctioning and collecting the tissue at the biopsy site” ].
However, Tashiro fails to teach having a fine needle having a diameter of less than 1.4mm.
In the same field of endeavor in the subject of syringes and needles used for cytology, Powless discloses a needle 11 in which the outside diameter is approximately 0.025inches (which is 0.635mm) (see col. 3 lines 15-18). 
It would have been obvious to one skilled in the art before the effective filling date to have a needle of a diameter less than 1.4mm as disclosed by Powless because doing so it will allow applications of cytology to the invention of Tashiro. 
Regarding claim 3, Tashiro teaches the photoacoustic image generation apparatus according to claim 1, wherein the processor generates the predetermined trigger in a case where a position of the tip portion on the photoacoustic image does not move more than a predetermined distance within a predetermined time [paragraph 76, “the image recording means ‘32’ may stop the recording of the ultrasonic image when the amount of movement detected by the movement detection means ‘36’ becomes equal to or more than a threshold” ]

Regarding claim 17, Tashiro teaches the photoacoustic image generation apparatus according to claim 1, wherein the insert has an opening portion at a tip of the tip portion [see paragraph 28; puncture needle ‘15’], and wherein the processor causes the storage to store the position information in response to the predetermined trigger [see paragraph 46, “the image output means ‘26’ superimposes on the reflected image an image obtained by superimposing the photoacoustic image generated at the time before the detection of the inner needle being pulled out”, since the tip is shown in the ‘photoacoustic image’, it is considered to be position information; see paragraph 48, “When the insertion and removal detection means 30 detects that the inner needle has been pulled out, the image recording means 32 records an ultrasonic image in the storage unit ‘34’”; paragraph 106, “The ultrasound unit ‘12’ typically includes a processor” wherein it is clear the processor causes the storage unit ‘34’ to store position information] during a step of aspirating and collecting the cell of the subject from the opening portion cytology [see paragraph 4, “collection of a cell” and a “cytology needle” and paragraph 104, “collection unit for suctioning and collecting the tissue at the biopsy site”].

Regarding claim 19, Tashiro teaches the photoacoustic image generation apparatus according to claim 3, wherein the insert has an opening portion at a tip of the tip portion [see paragraph 28; puncture needle ‘15’], and wherein the processor causes the storage to store the position information in response to the predetermined trigger [see paragraph 46, “the image output means ‘26’ superimposes on the reflected image an image obtained by superimposing the photoacoustic image generated at the time before the detection of the inner needle being pulled out”, since the tip is shown in the ‘photoacoustic image’, it is considered to be position information; also see paragraph 48, storage unit ‘34’] during a step of aspirating and collecting the cell of the subject from the opening portion cytology [see paragraph 4, “collection of a cell” and a “cytology needle” and paragraph 104, “collection unit for suctioning and collecting the tissue at the biopsy site” ].
Regarding claim 20, Tashiro teaches an operation method of a photoacoustic image generation apparatus including a processor [see paragraph 106, “The ultrasound unit ‘12’ typically includes a processor, a memory, a bus, and the like” wherein the processor would generate the photoacoustic image], the method comprising:
generating a photoacoustic image [see paragraph 59, “The photoacoustic image generation apparatus ‘10’ continues to generate an ultrasonic image] based on a detection signal acquired by detecting a photoacoustic wave emitted from a tip portion of an insert [see paragraph 32, “a photoacoustic wave is generated at the tip of the puncture needle] inserted into a subject [see paragraph 12, “the puncture needle is preferably punctured into the subject”] by the processor using an ultrasound probe, [see paragraph 36, “the ultrasound probe ‘11’ detects the photoacoustic wave generated from the light absorbing member” ]; and
responding to a predetermined trigger to cause storage to store position information of the tip portion on the photoacoustic image for each trigger by the processor during a step of collecting a cell of the subject at the tip portion of the insert in cytology [see paragraph 46, “the image output means ‘26’ superimposes on the reflected image an image obtained by superimposing the photoacoustic image generated at the time before the detection of the inner needle being pulled out”, since the tip is shown in the ‘photoacoustic image’, it is considered to be position information; also see paragraph 48, storage unit ‘34’]. 

Claims 2, 4-8, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tahiro JP 2016064010A (translation attached in the previous Office Action dated 12/17/2021) in view of Powles et al. (US 5,330,443, hereinafter Powles),as applied to claim 1,  in view of Yoshida US2015201906A11 (Yoshida).

Regarding claim 2, Tashiro discloses the apparatus set forth above, further comprising a user interface (14), butis silent to a photoacoustic image generation apparatus further comprising: a user interface to which the predetermined trigger is input.
In an analogous photoacoustic field of endeavor, Yoshida teaches a photoacoustic image generation apparatus further comprising: a user interface [see paragraph 20, input device ‘13’ and apparatus main body ‘11’, paragraph 21, monitor ‘14’] to which the predetermined trigger is input [see paragraph 47, the input device ‘13’].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the photoacoustic image generation apparatus of Tashiro comprising a user interface to which the predetermined trigger is input of Yoshida for viewing purposes.

Regarding claim 4, Tashiro discloses the apparatus set forth above, but is silent to the photoacoustic image generation apparatus according to claim 1, wherein the processor generates the predetermined trigger in a case where a direction in which a position of the tip portion on the photoacoustic image changes over time is switched from one direction to another direction.
In an analogous photoacoustic field of endeavor, Yoshida teaches the photoacoustic image generation apparatus according to claim 1, wherein the processor generates the predetermined trigger in a case where a direction in which a position of the tip portion on the photoacoustic image changes over time is switched from one direction to another direction [see paragraph 47, “automatically storing the data when the direction of the needle tip is inverted by 180°degrees’”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the photoacoustic image generation apparatus of Tashiro and the predetermined trigger in a case where a direction in which a position of the tip portion on the photoacoustic image changes over time is switched from direction to another direction of Yoshida to automatically trigger capture of a photoacoustic image.

Regarding claim 5, Tashiro discloses the apparatus set forth above, but is silent to the photoacoustic image generation apparatus according to claim 1, wherein the processor assigns identification information to the position information stored for each trigger.
In an analogous photoacoustic field of endeavor, Yoshida teaches the photoacoustic image generation apparatus according to claim 1, wherein the processor assigns identification information to the position information stored for each trigger [see paragraph 55, “needle tip positions may be displayed in different colors or the shape of a marker assigned to each position may be changed” ]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the photoacoustic image generation apparatus of Tashiro and the processor that assigns identification information to the position information for each trigger of Yoshida to better identify between multiple triggers.

Regarding claim 6, Tashiro as modified by Yoshida discloses the apparatus set forth above in claim 2, but is silent on the photoacoustic image generation apparatus, wherein the processor assigns identification information to the position information stored for each trigger.
However, Yoshida in an analogous photoacoustic field of endeavor further teaches the photoacoustic image generation apparatus, wherein the processor assigns identification information to the position information stored for each trigger [see paragraph 55, “needle tip positions may be displayed in different colors or the shape of a marker assigned to each position may be changed” ].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the photoacoustic image generation apparatus of Tashiro and the processor that assigns identification information to the position information for each trigger of Yoshida to better identify between multiple triggers.

Regarding claim 7, Tashiro discloses the apparatus set forth above, but is silent on the photoacoustic image generation apparatus according to claim 3, wherein the processor assigns identification information to the position information stored for each trigger.
In an analogous photoacoustic field of endeavor, Yoshida teaches the photoacoustic image generation apparatus according to claim 3, wherein the processor assigns identification information to the position information stored for each trigger [see paragraph 55, “needle tip positions may be displayed in different colors or the shape of a marker assigned to each position may be changed” ].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the photoacoustic image generation apparatus of Tashiro and the processor that assigns identification information to the position information for each trigger of Yoshida to better identify between multiple triggers.

Regarding claim 8, Tashiro, as modified by Yoshida in claim 4 discloses the apparatus set forth above, but is silent on the photoacoustic image generation apparatus, wherein the processor assigns identification information to the position information stored for each trigger.
However, Yoshida in an analogous photoacoustic field of endeavor, further teaches the photoacoustic image generation apparatus, wherein the processor assigns identification information to the position information stored for each trigger [see paragraph 55, “needle tip positions may be displayed in different colors or the shape of a marker assigned to each position may be changed” ].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the photoacoustic image generation apparatus of Tashiro and the processor that assigns identification information to the position information for each trigger of Yoshida to better identify between multiple triggers.

Regarding claim 14, Tashiro discloses the apparatus set forth above, but is silent to the photoacoustic image generation apparatus according to claim 1, wherein the processor outputs an accumulated image of the position information stored for each trigger to an image display.
In an analogous photoacoustic field of endeavor, Yoshida teaches the photoacoustic image generation apparatus according to claim 1, wherein the processor outputs an accumulated image of the position information stored for each trigger to an image display [see paragraph 55, “pieces of paracentesis information corresponding to a plurality of paracenteses are displayed; Fig. 4].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the photoacoustic image generation apparatus of Tashiro and the processor that outputs an accumulated image of the position information stored for each trigger to an image display to allow a view of multiple triggers at one time of Yoshida.

Regarding claim 15, Tashiro as modified by Yoshida in claim 2, discloses the apparatus set forth above, but is silent to the photoacoustic image generation apparatus, wherein the processor outputs an accumulated image of the position information stored for each trigger to an image display
However, Yoshida in an analogous photoacoustic field of endeavor further teaches the photoacoustic image generation apparatus, wherein the processor outputs an accumulated image of the position information stored for each trigger to an image display [see paragraph 55, “pieces of paracentesis information corresponding to a plurality of paracenteses are displayed; Fig. 4].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the photoacoustic image generation apparatus of Tashiro and the processor that outputs an accumulated image of the position information stored for each trigger to an image display to allow a view of multiple triggers at one time of Yoshida.

Regarding claim 16, Tashiro discloses the apparatus set forth above, but is silent to the photoacoustic image generation apparatus according to claim 3, wherein the processor outputs an accumulated image of the position information stored for each trigger to an image display.
In an analogous photoacoustic field of endeavor, Yoshida teaches the photoacoustic image generation apparatus according to claim 3, wherein the processor outputs an accumulated image of the position information stored for each trigger to an image display [see paragraph 55, “pieces of paracentesis information corresponding to a plurality of paracenteses are displayed; Fig. 4].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the photoacoustic image generation apparatus of Tashiro and the processor that outputs an accumulated image of the position information stored for each trigger to an image display to allow a view of multiple triggers at one time of Yoshida.

Regarding claim 18, Tashiro discloses the apparatus set forth above, but as modified by Yoshida in claim 2, teaches the photoacoustic image generation apparatus according to claim 1, wherein the insert has an opening portion at a tip of the tip portion [see paragraph 28; puncture needle ‘15’ of Tashiro], and wherein the processor causes the storage to store the position information in response to the predetermined trigger [see paragraph 46, “the image output means ‘26’ superimposes on the reflected image an image obtained by superimposing the photoacoustic image generated at the time before the detection of the inner needle being pulled out”, since the tip is shown in the ‘photoacoustic image’, it is considered to be position information; also see paragraph 48, storage unit ‘34’] during a step of aspirating and collecting the cell of the subject from the opening portion cytology [see paragraph 4, “collection of a cell” and a “cytology needle” and paragraph 104, “collection unit for suctioning and collecting the tissue at the biopsy site” ].

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tahiro JP 2016064010A (translation attached in the previous Office Action dated 12/17/2021) in view of Powles et al. (US 5,330,443, hereinafter Powles), as applied to claim 1, in view of Wodecki US2016270764A1 (Wodecki).

Regarding claim 9, Tashiro teaches the photoacoustic image generation apparatus according to claim 1, further comprising [see paragraph 40]: a processor that generates an ultrasound image based on a detection signal [see paragraph 106] acquired by detecting a reflected acoustic wave with respect to an ultrasonic wave output into the subject using the ultrasound probe [see paragraph 32; puncture needle ‘15’, “a photoacoustic wave is generated at the tip of the puncture needle” and see paragraph 36, “the probe ‘11’ detects the photoacoustic wave”; Fig. 3]; and an image display that displays at least one of the photoacoustic image or the ultrasound image [see paragraph 41, image display ‘14’].
Tashiro is silent to the image display wherein the processor displays an overlaid image obtained by overlaying the ultrasound image in real time on one screen of the image display and displays a representative image on the other screen.
In an analogous photoacoustic field of endeavor, Wodecki teaches the image display being able to perform as a two-screen display [see paragraph 29, “may have two displays”] and where in the processor displays an overlaid image obtained by overlaying the ultrasound image in real time on one screen of the image display and displays a representative image on the other screen [see paragraph 70, wherein the ultrasound images may be side-by-side or overlaid and paragraph 72, “real-time 3D imaging” wherein it would be obvious to display the real time ultrasound image].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tashiro with the photoacoustic image generation processor capable of detecting a reflected acoustic wave that an ultrasound image that can display in real time on one screen of the image display and another ultrasound image on a second display of Wodecki to provide real time diagnostics and to the add capability to compare real time imaging with a previous image.

Regarding claim 11, Tashiro teaches the photoacoustic image generation apparatus according to claim 1, further comprising [see paragraph 40]: a processor that generates an ultrasound image based on a detection signal [see paragraph 106] acquired by detecting a reflected acoustic wave with respect to an ultrasonic wave output into the subject using the ultrasound probe [see paragraph 32; puncture needle ‘15’, “a photoacoustic wave is generated at the tip of the puncture needle” and see paragraph 36, “the probe ‘11’ detects the photoacoustic wave”; Fig. 3]; and an image display that displays at least one of the photoacoustic image or the ultrasound image [see paragraph 41, image display ‘14’].
Tashiro is silent to the image display wherein the processor displays an overlaid image obtained by overlaying the ultrasound image in real time on one screen of the image display and displays a representative image on the other screen.

In an analogous photoacoustic field of endeavor, Wodecki teaches the image display being able to perform as a two-screen display [see paragraph 29, “may have two displays”] and where in the processor displays an overlaid image obtained by overlaying the ultrasound image in real time on one screen of the image display and displays a representative image on the other screen [see paragraph 70, wherein the ultrasound images may be side-by-side or overlaid and paragraph 72, “real-time 3D imaging” wherein it would be obvious to display the real time ultrasound image].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tashiro with the photoacoustic image generation processor capable of detecting a reflected acoustic wave that an ultrasound image that can display in real time on one screen of the image display and another ultrasound image on a second display of Wodecki to provide real time diagnostics and to the add capability to compare real time imaging with a previous image.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tahiro JP 2016064010A (translation attached in the previous Office Action dated 12/17/2021) in view of Powles et al. (US 5,330,443, hereinafter Powles, in view of Yoshida, as applied to claim 2, in view of Wodecki US2016270764A1 (Wodecki).

Regarding claim 10, Tashiro, as modified by Yoshida in claim 2, teaches the photoacoustic image generation apparatus according to claim 1, further comprising [see paragraph 40]: a processor that generates an ultrasound image based on a detection signal [see paragraph 106] acquired by detecting a reflected acoustic wave with respect to an ultrasonic wave output into the subject using the ultrasound probe [see paragraph 32; puncture needle ‘15’, “a photoacoustic wave is generated at the tip of the puncture needle” and see paragraph 36, “the probe ‘11’ detects the photoacoustic wave”; Fig. 3];
and an image display that displays at least one of the photoacoustic image or the ultrasound image [see paragraph 41, image display ‘14’].
Tashiro is silent to the image display wherein the processor displays an overlaid image obtained by overlaying the ultrasound image in real time on one screen of the image display and displays a representative image on the other screen.
In an analogous photoacoustic field of endeavor, Wodecki teaches the image display being able to perform as a two-screen display [see paragraph 29, “may have two displays”] and where in the processor displays an overlaid image obtained by overlaying the ultrasound image in real time on one screen of the image display and displays a representative image on the other screen [see paragraph 70, wherein the ultrasound images may be side-by-side or overlaid and paragraph 72, “real-time 3D imaging” wherein it would be obvious to display the real time ultrasound image].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tashiro with the photoacoustic image generation processor capable of detecting a reflected acoustic wave that an ultrasound image that can display in real time on one screen of the image display and another ultrasound image on a second display of Wodecki to provide real time diagnostics and to the add capability to compare real time imaging with a previous image.

Regarding claim 12, Tashiro as modified by Yoshida in claim 4, teaches the photoacoustic image generation apparatus according to claim 1, further comprising [see paragraph 40]: a processor that generates an ultrasound image based on a detection signal [see paragraph 106] acquired by detecting a reflected acoustic wave with respect to an ultrasonic wave output into the subject using the ultrasound probe [see paragraph 32; puncture needle ‘15’, “a photoacoustic wave is generated at the tip of the puncture needle” and see paragraph 36, “the probe ‘11’ detects the photoacoustic wave”; Fig. 3]; and an image display that displays at least one of the photoacoustic image or the ultrasound image [see paragraph 41, image display ‘14’].

Tashiro is silent to the image display wherein the processor displays an overlaid image obtained by overlaying the ultrasound image in real time on one screen of the image display and displays a representative image on the other screen.
Wodecki teaches the image display being able to perform as a two-screen display [see paragraph 29, “may have two displays”] and where in the processor displays an overlaid image obtained by overlaying the ultrasound image in real time on one screen of the image display and displays a representative image on the other screen [see paragraph 70, wherein the ultrasound images may be side-by-side or overlaid and paragraph 72, “real-time 3D imaging” wherein it would be obvious to display the real time ultrasound image].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tashiro with the photoacoustic image generation processor capable of detecting a reflected acoustic wave that an ultrasound image that can display in real time on one screen of the image display and another ultrasound image on a second display of Wodecki to provide real time diagnostics and to the add capability to compare real time imaging with a previous image.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro Tahiro JP 2016064010A (translation attached in the previous Office Action dated 12/17/2021) in view of Powles et al. (US 5,330,443, hereinafter Powles), in view of Wodecki US20160270764A1, as applied to claim 9,  in view of Toma US20140081142A1 (Toma)

Regarding Claim 13, Tashiro as modified by Wodeki teaches the photoacoustic image generation apparatus according to claim 9.
Tashiro, as modified by Wodecki, is silent to the photoacoustic image generation apparatus according to claim 9, wherein the representative image is a cross-sectional image in a longitudinal direction and a cross-sectional image in a transverse direction, and wherein the processor causes the image display to display the cross-sectional image in the longitudinal direction and the cross-sectional image in the transverse direction side by side.
In an analogous photoacoustic field of endeavor, Toma teaches the photoacoustic image generation apparatus, wherein the representative image is a cross-sectional image in a longitudinal direction and a cross-sectional image in a transverse direction [see paragraph 4, “When the ultrasound probe is scanned along the carotid artery in the transverse direction, longitudinal tomographic images are acquired which are cross-section images along a longitudinal axis of the carotid artery, such as illustrated in FIG. 19C. On the other hand, when the ultrasound probe is scanned along the carotid artery in the longitudinal direction, transverse tomographic images are acquired which are cross-section images that cut across the carotid artery in the transverse direction, such as illustrated in FIG. 19D”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tashiro, as modified by Wodecki, wherein a displayed representative image is a cross-sectional image in a longitudinal direction and a cross- sectional image in a transverse direction of Toma to image multiple planes of the body.
Response to Arguments
The claim objection set forth in the previous Office Action has been overcome in view of the filed amendments.
Applicant’s arguments filed 03/16/2022 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/           Primary Examiner, Art Unit 3793